BURCH, P. J.
(dissenting). I regret that I am unable to agree with the disposition of this case as expressed in the majority opinion. The vital question, namely, the liability of appellants’ property to assessment for the cost of the pavement, is evaded. That question is not answered. What the correct answer may be, or whether the same result might be reached if the question were answered, need not here be considered. The evasion of the question has been accomplished, as it seems to me, by a process of unsound reasoning. Beyond deciding that railroad property as a class is liable to special assessment for pavement, the majority opinion does not decide the right to assess appellants’ property. It decides the validity of the assessment cannot be questioned because of section 6412, R. C. 1919, providing:
“No injunction restraining the making of any local improvement * * * shall be issued after the letting of the contract there-’ for,”
—and because of equitable estoppel. AVith this position of the ma-' jority of the court, I cannot agree.
I am unable to see where section 6412 is applicable to this case. No attempt is made to restrain the making of the improvement. The improvement is made, and property subject to assessment cannot escape because of irregularities in the proceedings by *496which the improvement was made. 'Section 6397 designates the property subject to assessment. If appellants’ property is such property subject to assessment, I concede it may be assessed, and, if the assessment made is legal and just, it should be sustained; if not, a legal reassessment should be made so- that all property liable to assessment will be subjected to its proportionate liability. But property not subject to assessment cannot be held because a court finds it is benefited by the improvement. The statute (section 6397) prescribes what property is benefited and the amount of the benefit. If appellants’ property is such property it is benefited and in exactly the amount prescribed by statute. If it is not such property, any benefit it may indirectly receive is immaterial, and forms no basis for assessment in any amount. It seems to me illogical to hold appellants’ property liable to assessment while refusing to consider appellants’ contention ■ that its property is not property subject to assessment under the statute. There is no contract liability, no tort, and, if there is no statutory liability, there can be no liability.
To support equitable estoppel the majority opinion says:
“By the resolution of necessity they (appellants) were advised that the total cost of improvement would be approximately $70,000, and that of this cost approximately 50 per cent would be levied against their property.”
All they were in fact advised of was that the city officials claimed a right to levy an assessment on their property, and would, unless they saw their error, attempt to make such levy.- In good faith they advised the board that they objected to the improvement if they were expected to pay, and also advised the board that their property was not subject .to such assessment. There was nothing misleading about that. Again:
“They took no steps to prevent the letting of the contract and the doing of the work.”
They were under no obligation to take steps if their property was not subject to assessment. If it was, they must pay. Nothing upon which to predicate estoppel there. Again:
“There can be do doubt that both the city council and the contractors proceeded with the work relying upon the liability of all owners whose property was described in the resolution of necessity, for the payment of the assessment that might be made against them.”
*497The city council and the contractors had no right to rely upon the liability'of owners named in the resolution of necessity. They should have relied only upon the liability of persons and property designated by the statute. There is nothing in the statute to the effect that property named in the resolution shall be subject to-assessment. The statute is specific as to the property that is subject to the assessment, and the city council, by resolving that other property is also- subject, does not make it so. Again:
“It is unthinkable that either the city or the contractors would have proceeded with the work 'had they known or even supposed that not more than 5° Per cent of the cost of the improvement could ever be collected.”
This statement is 'beside the point. The statute' makes the assessable property liable for all of the improvement, and1, because some of the property that the city council may have thought they could subject to an assessment was not available, does not require the contractor to waive the contract price. All. the council has to do is to levy and collect, of the property subject to assessment, the entire cost.
I think we should decide whether or not the railroad property is property subject to assessment under the statute. When this is determined, the decision will follow as of course.
CAMPBELL, J., concurs in the views expressed in the foregoing dissent.